﻿123.	 Mr. President, on behalf of the Liberian delegation, I congratulate and salute you on your unanimous election to guide the work of the thirty-second session of the General Assembly of the United Nations. With your own admirable personal qualities and the pioneering and pivotal role your great country of Yugoslavia has played and continues to play in promoting peace and security through non-alignment, I feel confident that our deliberations will be ably steered toward the realization of our common aspiration.
124.	To your distinguished predecessor Ambassador Hamilton Shirley Amerasinghe, we express deep appreciation for the effective manner in which he conducted the affairs of the thirty-first session of the General Assembly.
125.	The Secretary-General of the United Nations, Mr. Kurt Waldheim, to whom we extend our sincere congratulations on his re-election to this important office, is most deserving of our special commendation, not only for the efficiency and dedication which he and his able staff continue to bring to the administration of our Organization, but for his comprehensive, incisive and realistic annual report to this Assembly. We can only hope that this year of growing anxiety for the international community can also become a year of unprecedented opportunity as we resolve-all of us-to undertake bold, courageous and decisive measures to further the objectives of these United Nations.
126.	Unfortunately, the note upon which we begin is not too encouraging for the failure of the resumed thirty-first session of the General Assembly to come to an agreement with respect to the assessment of the results of the Paris Conference on International Economic Co-operation demonstrates that the international community continues to show a woeful lack of the political will and of that degree of mutual accommodation which is indispensable to the establishment of the new international economic order. What is more regrettable is that agreement could not even be reached on how best the United Nations system can carry forward the work of the Paris Conference.
127.	Let us therefore endeavour to transform our differences in respect of the assessment of this Conference into guide-posts for renewed efforts and continuing negotiations in the hope that we can generate greater understanding and contribute positively to international economic co-operation.
128.	Reduced to its bare essentials, what we are advocating in the establishment of a new international economic order is no more than asking the rich nations to do a little more to enable the poor nations to help themselves. This is the idea which inspires my President, Mr. William R. Tolbert, Jr. in his humanistic capitalism, a concept designed to build a world that is based on peace, security, equality, justice and human dignity for all men and nations.
129.	My delegation fully supports the declaration of the Ministers of Foreign Affairs of the Group of 77 of 29 September 1977 and hopes that the dialogue between the developed and developing countries, of which the Paris Conference was only a part, will continue to be pursued actively at the United Nations and at other international forums.
130.	The recent admission of the Socialist Republic of Viet Nam and the Republic of Djibouti to the United Nations, which my country hails and salutes, not only represents progress for the principle of universality of membership, but bears eloquent testimony, in each case, to the changing nature of our world. Viet Nam and Djibouti represent, each in its own way, the victory of human will over blind intransigence.
131.	And yet we can all agree that change in human affairs, as in international affairs, is inevitable. The question is whether we, as members of the international community, will seize the initiative and direct the course of change into peaceful channels for human enrichment and progress, or whether we will allow the forces of human and national selfish interest to stifle the process of change, and consequently plunge us all deeper into the abyss of interminable conflict and tension, thus increasing the threat to international peace and security.
132.	As perceived by my country, the challenge to the international community in 1977, a challenge reflected in the issues of moment on the agenda of the thirty-second session of the Assembly, is whether we will collectively diagnose adequately and in a timely manner the requirements for genuine peace and progress, and then collectively undertake adequate and timely measures to advance peace and accelerate progress. We face this challenge just as much with regard to the problems of international economic co-operation and its relations to disarmament and the issue of the law of the sea, as with regard to the critical political questions, especially of southern Africa and the Middle East. We face this challenge as well in the impasse in Cyprus and the growing crisis of human rights violations. In Cyprus, all we ask is the implementation of the resolution which we have adopted here and which has been duly endorsed by the Security Council.
133.	That economic problems are priorities in our concerns today we have fully recognized. As we therefore continue to deploy efforts to make sanity, reason and compassion prevail in our economic relations, let us heed as well the perceptive observation of the Secretary-General that:
"The question of disarmament lies at the heart of the problem of international order, for, in an environment dominated by the international arms race, military and strategic considerations tend to shape the over-all relations between States, affecting all other relations and transactions and disturbing the economy."
134.	Because my Government sees the issue of disarmament in the context of world order and progress, not only have we given full support to the convening in 1978 of a special session of the United Nations General Assembly devoted to disarmament, but we are of the firm belief that, whether we are talking about nuclear or conventional arms limitation, nuclear proliferation, or the relationship between development and disarmament, the issue is a concern of all, not simply of the more powerful of the international community or those who are members of the "nuclear club".
135.	My Government regrets exceedingly that there is a continuing absence of international agreement to regulate the affairs of the oceans of the world. At a time when the call is persistent for a new world-wide political and economic order, the vital area of the sea cannot be left unregulated, as that would favour power at the expense of justice. We fervently hope that next March in Geneva we will witness the beginning of the process of initiating in this area international regulation conducive to the interests of all States.
136.	A happy note in international relations is the recent signing of the United States-Panama Treaties on the Panama Canal. My Government renews its welcome of that development as a positive step towards furthering international understanding.
137.	The issue in southern Africa is continuingly one of fundamental human rights denied a preponderant majority of the people by a lunatic clique of petty-hearted racists; it is one of restoring justice and human dignity to an oppressed segment of humanity; of effectively curbing support and sustenance for apartheid; of following through with determination the process of decolonization, and removing the anachronism of racist minority rule and apartheid from the continent of Africa. The issue is moving away from catastrophic racial confrontation to racial harmony.
138.	While southern Africa is essentially an African problem, the principles which suffer flagrant violation in the subregion are universal principles. Moreover, for diverse reasons, associations have been nurtured over the years between the subregion and various elements particularly external to the continent. The international community, must be constructively involved in evolving an early but genuinely African solution. That imperative found echoes in the Maputo Declaration on Zimbabwe and Namibia, as well as the Lagos Declaration on South Africa-declarations which have the unreserved endorsement of my Government.
139.	Some of the developments of late have given cause for guarded optimism. I refer particularly to the Anglo- American proposals on Zimbabwe, proposals which my Government sees as constituting a good and important basis for initiating the process of negotiation. With an emerging united national patriotic leadership for the people of Zimbabwe and goodwill on the part of all the parties involved, we entertain the hope that the limited step already taken by the Security Council in implementation of an element of the proposals will gain momentum so that the anxiety we now feel for our brothers and sisters of Zimbabwe will be transformed into the satisfaction of our expectations. At any rate Liberia will persevere with free Africa and the OAU in the liberation struggle until majority rule and independence come to the people of Zimbabwe.
140.	The efforts of the contact group of the five Western members of the Security Council in respect of Namibia also deserve our commendation, as long as they remain within the framework of Security Council resolution 385(1976). While it would seem that there is now a brief interlude in those talks, we remain hopeful that the talks will soon be resumed with no prejudice to the progress so far achieved. In the meanwhile, my Government will continue its full support of the efforts of the OAU and SWAPO until Namibia, in the entirety of its territory, attains independence.
141.	The Republic of Liberia, whose existence was the end-result of grinding oppression, will remain unrelenting in its opposition to the evil system of apartheid in South Africa. The recent death in police custody and under highly questionable circumstances of the South African nationalist Mr. Steven Biko and the callous insensitivity of the apartheid regime to that human tragedy are yet further demonstrations of the wanton brutality which apartheid rains daily upon the oppressed masses of that country. Liberia will continuingly concert its efforts with a view not only to the total destruction of apartheid but also to- bringing majority rule and self-determination to South Africa.
142.	We want here fully to associate ourselves with our brothers and sisters in South Africa today, 11 October—the Day of Solidarity with South African Political Prisoners-as they remember the plight of political prisoners and other victims of apartheid. We are with them in heart and spirit.
143.	As regards the problem of the Middle East, Liberia considers that the question of Palestinian rights is one of the principal elements. My Government believes that all States in the region have a right to independent existence within secure and recognized boundaries.
144.	We are of the view that it is imperative that the current situation in the region of "no war, no peace'" should be replaced by genuine mutual accommodation and mutual preparedness to act in good faith. That would entail, among other things, the return by Israel of all Arab territory occupied since the 1967 war"; an immediate end, in the interim, to the establishment by Israel of "settlements" in the occupied Arab territories; and the recognition by Israel of the political reality of the Palestinian people and their legitimate national rights. But that would also entail unequivocal Arab acceptance of the existence and permanence of the State of Israel.
•145. Liberia believes that the Geneva Peace Conference on the Middle East would serve as a most useful forum for initiating negotiation with a view to resolving Arab-Israeli differences. But that "Conference can be successful only if all the concerned parties, including the Palestine Liberation Organization, participate. That is why Liberia applauds the joint American-Soviet statement of 1 October in that regard, and fervently hopes that fears and suspicions on the part of Israelis and Arabs alike can give way to courageous action and accommodation-and even calculated risk—so that the Geneva Conference can in fact be convened before the end of 1977.
146. My delegation believes that the question of the violation of human rights is also implicit in the leading international issues on our agenda. We see that fundamental principle blatantly assailed in southern Africa, in the Middle East, in Cyprus and in other areas of world tension. The issue is also of consuming concern at the important review meeting of the Conference on Security and Co-operation in Europe which is now under way in Belgrade. And yet, as Members of the United Nations, we have all solemnly pledged, by the fact of our United Nations membership, to uphold, defend and promote fundamental human rights, especially as defined in the Universal Declaration of Human Rights. My Government continues to take very seriously the responsibilities inherent in Liberia's adherence to that Declaration. And we wish here to indicate our support for the idea of upgrading the head of the United Nations Division of Human Rights to a commissioner, as a means of focusing greater attention on a vital area of the United Nations.
147.	With reference to the growing contemporary crisis of human rights violations, the President of Liberia, Mr. William R. Tolbert, Jr. said at the Assembly of Heads of State and Government of the OAU in Gabon last July:
"There must be a common standard which the international community should recognize and apply equally for the protection of life and limb, liberty and property; and no one should be deprived of those sacred rights, contrary to universal laws or declarations."
Continuing, President Tolbert said:
"Mankind is the same everywhere, and its rights should be respected and safeguarded in every way at all times and in all places. It is therefore absolutely wrong in North, West, Central, East and South Africa or for that matter in any part of our one world for human dignity and human rights to be irreverently invaded and assailed."
And in a note of admonition to the OAU Assembly, President Tolbert indicated:
"The same standards of moral integrity and humane uprightness we apply to our foes must also be applied to our friends; we must consider ourselves obligated to practice the same among ourselves and accord to our own peoples."
148.	Thirty-two years have elapsed since the founding of the United Nations, which was' dedicated to the active promotion of peace by constructively and co-operatively responding to world human needs which still remain central to international relations. This great international Organization and the phenomenon of international organizations in general have been invaluable, almost indispensable, instruments in mankind quest for a stable, just and progressive world society. Whether young or old, regional or trans- regional, such international organizations as the Organization of American States, the OAU, the League of Arab States, the Association of South-East Asian Nations, the non-aligned countries movement, the Afro-Arab Conference, and perhaps even those that have grown out of the antagonism of the cold war, have each in their respective regions or areas of emphasis, complemented the efforts of the United Nations, advanced the idea of a global community, and thus promoted international understanding and co-operation. In recognition of this role of international organi7ations, perhaps the United Nations, the most universal of them all, should resolve to devote a year to international organizations.
149.	My delegation formally proposes that as a tribute to these great institutions for facilitating international relations, the year 1980 be designated international Organizations Year, a year when world-wide attention would be focused on the significant contributions of international organizations in containing or resolving world problems and thus serving even more effectively as instruments for the maintenance of global peace and security.
150.	At the outset, I spoke of the challenge of change in our contemporary world and suggested the need for us all genuinely to recognize it as imperative if international co-operation is to be maximized and conflict minimized. With regard to some of the major political and economic problems we face, we can entertain some hopes as of now. With regard to others, such as those, notably, of interference in the affairs of States and the issue of human rights, optimism as of now would be premature.
151.	And yet, in the nature of things we cannot despair. From every situation of conflict we must diligently seek possible elements of co-operation; from our differences we must extract the least likelihood of agreement upon which to build understanding. Our condition of interdependence on this planet leaves us no viable alternative. We must therefore nurture the forces for conciliation, co-operation, collaboration and accommodation in our international relationships. Above all, let us work at this thirty-second session of the General Assembly so that the growing anxiety we feel in 1977 about the burning issues on our agenda will be transformed into hopeful and wholesome break-through in 1978 and in the years ahead.
 

